PCIJ_A_11_MavrommatisJerusalem-Readaptation_GRC_GBR_1927-10-10_JUD_01_PO_01_FR.txt. OPINION DISSIDENTE DE M. NYHOLM

L'affaire actuelle n’est en ce moment soumise à la Cour qu’en
vue d’une décision sur la compétence. La question de fond —
savoir, la demande en dommages et intérêts à payer à M. Mavrom-
matis par le Mandataire de Palestine, pour avoir empêché
la réadaptation de la concession turque de M. Mavrommatis,
laquelle réadaptation était ordonnée par la Cour (Arrêt n° 5
du 26 mars 1925) — ne doit donc pas être traitée actuellement.
En donnant à l'affaire la simplicité qu’elle comporte au présent
stade, il n’y a qu'à examiner la prétention du Mandataire,
selon laquelle la Cour n’a pas compétence pour juger l'affaire.

Avant d'aborder la discussion de cette question, il convient
de rappeler que, dans une affaire introduite en 1924 par le
Gouvernement hellénique (affaire d’un caractére tout a fait
semblable: à la présente), la Cour s'est déclarée compétente
par son Arrêt n° 2 en date du 30 août 1924, et cela en fon-
dant sa compétence spécialement sur l'article 11 du Mandat
pour la Palestine en date du 24 juillet 1922.

%
* *

Afin de déterminer la compétence résultant pour la Cour
du Mandat sur la Palestine, unique source d’une pareille
compétence, il faut se rendre compte 1) d’abord du caractère
du Mandat et spécialement des raisons qui ont décidé la Société
des Nations à insérer dans ce dernier une clause de compétence
concernant la Cour permanente de Justice, et 2) ensuite la
structure du Mandat, afin de préciser de quelle manière, par
quels articles du Mandat et dans quelles limites cette compé-
tence a été établie. Ad x): Quant au premier point, le dévelop-
pement historique démontre que les Puissances mandataires
devaient exercer leur mission sous le contrôle de la Société
des Nations 4 laquelle elles étaient tenues de présenter des
rapports annuels.
26 OPINION DISSIDENTE DE M. NYHOLM

L'idée de ce contrôle reposait sur le fait que les Puissances
ne voulaient pas laisser à un mandataire le libre droit de
gouverner les pays mandatés selon son bon vouloir. Certaines
limites devaient être fixées, non seulement pour harmoniser
les règles dans les différents mandats, mais aussi pour établir
des règles spéciales concernant chaque pays, une garantie que
les administrations agissent selon les principes adoptés dans
l'intérêt de la communauté des nations par le Pacte.

La garantie qui se présentait comme possible consistait
à soumettre à la compétence de la Cour, nouvelle institution
internationale, le soin de trancher toute question concernant
l'interprétation et l'application du Mandat.

Les mandataires ne devaient léser ni les droits des États
ni ceux des particuliers. Chaque’ État a donc un droit de
contrôle, qu'il peut exercer devant la Cour. Il est vrai qu’au-
cune stipulation de compétence n'existe pour les particuliers
dans leurs rapports avec le mandataire, maïs il est à supposer
que, si un sujet se trouvait lésé, son gouvernement prendrait,
le cas échéant, fait et cause pour lui. Quand une affaire
se déroule entre un mandataire et un autre Membre de la
Société des Nations, concernant une interprétation ou une
application — ce qui est précisément le cas en l’espèce —, la
compétence de la Cour est reconnue par l’article 26 du Mandat.
Cet article est aussi reconnu par l'arrêt de ce jour comme
base générale de la compétence. Si l’arrêt veut restreindre cette
compétence sur la base de l’article rr du Mandat, il y a lieu
de démontrer que cet article ne contient aucune règle de
compétence.

Ad 2): Ce point résulte d’un examen de la structure du
Mandat. Celui-ci contient, en dehors de quelques paragraphes
sans importance au point de vue de l'affaire actuelle, l’article 26
qui pose la règle générale pour la compétence, ainsi que
l’article premier qui concerne l’administration du Mandataire.
L'article premier dispose comme suit :

«Le Mandataire aura pleins pouvoirs de législation et
d'administration, sous réserve des limites qui peuvent être
fixées par les termes de ce Mandat.»
27 OPINION DISSIDENTE DE M. NYHOLM

Ces limites étaient nécessaires en vue du contrôle de la
législation et de l’administration. Elles sont indiquées dans les
articles suivants — 2 à 23 — qui donnent des instructions spé-
ciales pour l’exercice du pouvoir par le Mandataire. C’est ainsi
que l'article 2 a trait à la création d’un foyer national, et les
articles suivants visent différentes matières telles que l’émigra-
tion, les règles de la nationalité, la création d’un système judi-
ciaire, etc. L'article 11, spécialement mis en jeu en cette
_ affaire, parle des mesures nécessaires que le Mandataire doit
prendre «pour le développement du pays ».

Pour bien faire comprendre l'affaire, il convient de repro-
duire ici le texte entier de l’article 11:

Article 11.

« L’Administration de la Palestine prendra toutes mesures
nécessaires pour sauvegarder les intéréts de la commu-
nauté concernant le développement du pays et, sous
réserve des obligations internationales acceptées par le
Mandataire, elle aura pleins pouvoirs pour décider quant
à la propriété ou au contrôle public de toutes les ressources
naturelles du pays, ou des travaux et services d’utilité
publique déjà établis ou à y établir. Elle introduira un
régime agraire adapté aux besoins du pays en ayant égard,
entre autres choses, aux avantages qu’il pourrait y avoir à
encourager la colonisation intense et la culture intensive
de la terre.

«L’Administration pourra, dans la mesure où elle n’agira
pas directement, s'entendre avec l’Organisme juif mentionné
à l’article 4 pour effectuer ou exploiter, dans des conditions
justes et équitables, tous travaux et services d'utilité publi-
que et pour développer toutes les ressources naturelles du
pays. Dans ces accords, il sera entendu qu'aucun des béné-
fices distribués directement ou indirectement par cet Orga-
nisme ne devra dépasser un taux raisonnable d'intérêt sur
le capital et que tout excédent de bénéfice sera utilisé par
lui au profit du pays d'une manière approuvée par
l'Administration. » ;

En examinant le texte de cet article, on voit qu'il fait partie
de la série de directives données au Mandataire dans les articles
28 OPINION DISSIDENTE DE M. NYHOLM

2 à 23. L'article traite d’un sujet spécial: «le développement du
pays ». Ce développement est supposé fondé sur une exploitation
des ressources naturelles du pays, savoir les travaux et services
d'utilité publique tels que les tramways, chemins de fer, usines
pour l'électricité et l’eau, ports, etc. L'article indique, en outre,
comme but spécial l'introduction d’un système agraire adapté
aux besoins du pays. Il ajoute encore qu’en mettant ce plan
à exécution, le Mandataire aura pleins pouvoirs pour s'arranger
de telle manière que lesdits travaux publics soient autant que
possible exploités par l’État ou du moins soumis à un contrôle
gouvernemental. Si le mot «pleins» n’est pas un simple pléo-
nasme, il a peut-être voulu accentuer qu'on désire que le
Mandataire fasse tous ses efforts pour obtenir une propriété ou
un contrôle dans les entreprises publiques conformément aux
tendances modernes. Que tels soient l'intention et le but
exprimés dans le premier alinéa, c’est ce qui résulte indirecte-
ment du deuxième alinéa. L'article fixe donc seulement pour
le Mandataire la directive suivante: en première ligne, il est
désirable que l'exploitation des travaux publics appartienne à
l'État et qu’en tout cas un contrôle gouvernemental soit assuré
par l'insertion des articles appropriés dans les concessions,
bases de l'exploitation des ressources du pays. Ainsi compris,
l’article devient. d’une interprétation simple, qu'on ne retrouve
pas dans l’arrêt, lequel a voulu voir dans cet article le -siége
de règles de compétence. Cette prétention a, peut-être, tant
soit peu, été émise sur la base du texte français qui, par le
mot «décider », contient une traduction insuffisante, et peu en
accord avec l'esprit du texte, du mot anglais provide for,
lequel signifierait plutôt en l'espèce «avoir soin d’établir ».
En effet, l’article 11 ne contient aucune disposition concernant
la compétence. La Cour se borne à dire (Arrêt n° 2, page 18)
qu'elle «croit devoir fonder le présent arrêt surtout sur la
première partie de l'alinéa premier de l'article 1x». On ne
voit pas sur quelle base l’arrêt arrive — sans autres commen-
taires — à établir que la compétence de la Cour est fixée dans
Varticle 11 et cela précisément par les mots que le Mandataire
agit en pleins pouvoirs pour l'exercice de la propriété ou du
contrôle public. Ces mots ne sont certainement pas, en l'espèce,
destinés à servir de base à une règle de compétence. Ils
constituent en eux-mêmes un critère vague. L'arrêt reconnaît
29 OPINION DISSIDENTE DE M. NYHOLM

que «l'exercice des pleins pouvoirs pour décider quant au
contrôle public» est essentiellement une question d’espéce, et
les interprétations plutôt restrictives qu'il faut leur donner
pour arriver à une application deviennent souvent d’une sub-
tilité contrastant avec la clarté qui doit dominer la question
importante de la compétence.

C’est ainsi que l'arrêt finit par dire que l’octroi d’une conces-
sion prévoyant un contrôle public ne constitue pas en soi un
exercice des «pleins pouvoirs», mais qu’il faut examiner en
chaque cas les circonstances spéciales, et que la compétence est
restreinte à l'octroi même de la concession, mais qu'elle n’est
pas acquise en principe pour l'exercice postérieur du contrôle
prescrit par la concession, ce qui paraît constituer un obstacle
à l'application raisonnable des règles de compétence. Ensuite,
l'arrêt, fondant la compétence sur les mots de l'article 11, qui
ne sont pas propres à constituer une base de compétence,
arrive successivement à des conclusions peu admissibles.

. Ainsi, il est dit que les concessions Mavrommatis de 1014
ne tombent pas sous l'application de l’article et que la Cour
ne peut s’en occuper qu’en tant qu’elles sont touchées par les
concessions Rutenberg. |

Les concessions Mavrommatis, si elles ne sont pas données
par le Mandataire mais antérieurement par la Turquie, sont
pourtant en rapport avec le Mandataire, puisque celui-ci doit
leur conférer une existence définitive en les réadaptant, et cela
pour remplir les obligations internationales qui sont énoncées
dans le Protocole XII.

Quant à ce Protocole, l'arrêt arrive à la conclusion qu'il ne
peut, sauf quelques cas, entrer en cause que sur la. base d’un
accord des Parties, parce que le Protocole ne contient aucune
règle spéciale de compétence, Pourtant, dans l’Arrêt n° 2, il
est dit à la suite d’un développement relatif à la genèse du
Protocole (page 31) que ce Protocole vient compléter les dis-
positions du Mandat à l'instar d’un règlement qui, visé par
une. loi, constitué indirectement une partie de celle-ci.
30 OPINION DISSIDENTE DE M. NYHOLM

Du reste, l’accord ne revêt aucune forme sacramentelle mais
paraît seulement déduit. de quelques phrases qui se trouvent
dans les plaidoiries. Aussi l’Arrêt n° 2 ne contient-il qu’une
allusion vague à la nécessité d’un accord, et ce n’est que
VArrét n° 5 qui en parle, mais cet arrêt ne pourrait restreindre
la compétence proclamée par un arrêt antérieur.

Le développement de la thèse qui fonde la compétence sur
l’article rr conduit donc à des conséquences, donnant comme
base un critère tout à fait vague, assujetti dans chaque cas
à une interprétation restrictive pour la compétence, tandis
qu'il fallait un texte bien précis pour faire exception à la
règle générale de l’article 26.. |

Cette règle constitue, comme garantie des Puissances,. un
contrôle assurant que le Mandataire agisse conformément aux
prescriptions du Mandat.

L’intention du Mandat n’a certainement pas été que la
règle claire et générale de compétence de l’article 26 concer-
nant toute question «d'interprétation et d'application» du Man-
dat puisse s’évaporer devant des interprétations spécifiques des
différents articles.

La même raison qui permet à l'arrêt de trouver dans
l'article 1x une restriction à la compétence, permettrait aussi
d'en trouver dans les autres articles du Mandat, et le résultat
serait que le Mandataire deviendrait plus ou moins libéré du
contrôle des Puissances.

On peut encore déduire de la thèse sur | laquelle est fondée
l'arrêt d’autres conséquences difficiles à admettre. Selon cette
thèse, la compétence de la Cour est limitée aux cas où on
retrouve. une action de la part du Mandataire qui revêt l’exer-
cice d’un certain pouvoir de contrôle. Pour toute autre action
de sa part, la Cour serait incompétente.

En l'espèce, il s’agit précisément des actions du Mandataire
non pas pour l'octroi d’une concession, mais des actes qui
auraient pour résultat de détruire les droits de M. Mavrom-
matis à obtenir une concession définitive. Pour ces actions la
Cour serait donc incompétente. Évidemment, le Mandataire
peut choisir les moyens d’action qui lui plaisent, mais il en
31 : OPINION DISSIDENTE DE M. NYHOLM

découle que, par le choix de ses propres actes, un mandataire
peut supprimer la compétence de Ja Cour, ce qui est inad-
missible. D’ailleurs, on peut dire en général que si la compé-
tence de la Cour, prévue comme garantie des nations, se
trouve en matitre des concessions restreinte au simple octroi
d’une telle et cela dans des circonstances spéciales à chaque
cas, selon les mesures qui l’accompagnent, on est arrivé à
un résultat qui paraît inacceptable. En effet, la compétence de
da Cour pour le Mandat devait être générale, sauf des exceptions
précises. La théorie de l'arrêt est arrivée à admettre la, com-
pétence de la Cour comme exception, ce qui signifie en réalité

une suppression de l’article 26.

La démonstration qui précède ne sera pas suivie d’un examen
détaillé de l'arrêt. Il y a lieu simplement de relever que
même la théorie de l'arrêt amène à la compétence de la Cour.
En effet, l'affaire actuelle est simplement la suite de l'an-
cienne. Si elle est considérée comme une nouvelle affaire indé-
pendante, elle est dans cette hypothèse identique à la première.
Dans les deux cas la compétence de la Cour s'impose.

Que l'affaire soit une suite de la précédente, cela résulte de
ce que la Cour (Arrêt n° 5) avait placé les Parties dans le
cadre de la réadaptation. Celle-ci a été interrompue. M. Mavrom-
matis prétend que c’est par la faute du Mandataire, et conclut
à la reprise de l'affaire pour la terminer par l'allocation de
dommages et intérêts. Il est clair qu’il s’agit ici d’une simple
continuation. |

Sur cette importante question de compétence, l'arrêt admet
bien (page 14) «que l'affaire actuelle se présente à pre-
mière vue comme la suite de celle qu’elle a décidée par ses
Arrêts n® 2 et 5», mais, ajoute-t-il, «il ne découle pas de ce
fait que la compétence admise par la Cour dans l’Arrêt n° 2
existe également en ce qui concerne l'affaire actuelle. Car il
s’agit maintenant de faits qui se sont produits postérieurement
32 OPINION DISSIDENTE DE M. NYHOLM

auxdits arrêts, et c’est de la nature de ces faits, par rapport
aux dispositions gouvernant la compétence de la Cour en
Vespéce, que dépendra la solution à donner à la question
dont la Cour se trouve actuellement saisie ».

En second lieu, Vaffaire, même si elle est nouvelle et indé-
pendante, est identique à l’ancienne. Il y a lieu de relever
seulement les deux concessions concédées à M. Rutenberg
respectivement le 21 septembre 1921 et le 5 mars 1926.
La Cour a retenu sa compétence en ce qui concerne l'influence
exercée sur la position de M. Mavrommatis par la première
concession. On prétend que le cas est identique pour la seconde
concession. Ici comme dans la première affaire, les prétentions
portent sur ce que les concessions Rutenberg ont influencé
les milieux financiers où la moindre incertitude est prohibitive
pour maintes opérations et qu’effectivement elles ont empêché
le financement. Pour trancher cette question, la Cour est
compétente comme dans la première affaire.

(Signé) D. G. NYHOLM.
